Felton, C. J.,
dissenting. I think the court erred in overruling the general demurrer and certain paragraphs of the special demurrer.
In order to state a case under the F. E. L. A., negligence must *332be alleged. In order to allege negligence in this case, it was necessary to allege facts which would show a duty of the railroad to provide walkways on the trestle growing out of its duty to anticipate injury to its employees by reason of its failure to provide walkways. The basic negligence alleged against the railroad is a failure to provide the employees with a safe place to work. If the trestle was not provided or intended or used as a place of work, the failure to provide walkways would not be negligence. The allegations that the trestle was used for switching and parking operations are not sufficient to show notice to the railroad that the trestle was used by employees as a place of work. The allegation that the trestle was used by employees as a place of work on the day of employee’s injuries is not enough because unless the railroad was bound to anticipate such use the isolated instance of an employee’s effort to treat the trestle as a place of work would not make it one and would raise no duty upon the railroad to provide a walkway. It would hardly have had time to do so under the facts if this instance was the first use of the trestle as a place of work. If every specific fact alleged as distinguished from unfounded conclusions, is proved on a trial, they would not authorize a finding of negligence on the part of the railroad. By this guide the general demurrer should have been sustained.